Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 1 of 23




                          Exhibit 1




                                1
        Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 2 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                         18-md-02865-LAK

CUSTOMS AND TAX ADMINISTRATION OF                             Request for International Judicial
THE KINGDOM OF DENMARK                                        Assistance pursuant to the Hague
(SKATTEFORVALTNINGEN) TAX REFUND                              Convention of 18 March 1970 on
SCHEME LITIGATION                                             the Taking of Evidence Abroad in
                                                              Civil or Commercial Matters
This document relates to: All Cases.


        The United States District Court for the Southern District of New York presents its

compliments to the appropriate judicial authority of the Kingdom of Denmark, and requests

international judicial assistance to obtain evidence to be used in a civil proceeding before this

court in the above captioned matter. This request is made pursuant to and in conformity with the

Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters.

        This Court requests the assistance described herein as necessary in the interests of

justice. The assistance requested is for the appropriate judicial authority of Denmark to compel

the below-named individuals to provide testimony.

        This Court considers that the evidence sought is directly relevant to issues of fact and law

that may influence the final determination of the existence, non-existence, and/or extent of any

liability in this matter. This request is made with the understanding that it will in no way require

any person to commit any offense, or to undergo a broader form of inquiry than they would if the

litigation were conducted in the Kingdom of Denmark. It is expected, based on existing

timetables, that the United States District Court for the Southern District of New York may

schedule trial in or around 2021. Potential summary judgment motions would be due before




                                                 2
        Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 3 of 23




trial. In the United States, parties may move for summary judgment. A party moving for or

opposing summary judgment must present evidence to support its arguments, as they do at trial.

The following request is made in support of the pending proceedings in New York.

              The particulars of this Hague Evidence Request are as follows:

 1. Sender                         The Honorable Lewis A. Kaplan
                                   District Judge
                                   United States District Court for the Southern District of
                                   New York

 2. Central Authority of the       Ministry of Justice
 Requested State                   Procedural Law Division
                                   Slotsholmsgade 10
                                   1216 COPENHAGEN K
                                   Denmark

 3. Person to whom the             Sharon L. McCarthy
 executed request is to be         Kostelanetz & Fink, LLP
 returned                          7 World Trade Center, 34th Floor
                                   New York, NY 10007
                                   Tel.: (212) 808-8100
                                   Fax: (212) 808-8108
                                   Email: smccarthy@kflaw.com

4. Specification of the day by which the requesting authority requires receipt of the
response to the Letter of Request

 Date                                 April 30, 2021


 Reason for Urgency, if applicable    Discovery is underway in this matter and trial may be
                                      scheduled to occur in 2021.




IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE UNDERSIGNED
APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING REQUEST:

 5a. Requesting judicial           The Honorable Lewis A. Kaplan
 authority (Article 3,a)           District Judge



                                               3
       Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 4 of 23




                                   United States District Court for the Southern District of
                                   New York

 5b. To the competent              The Kingdom of Denmark
 authority of (Article 3,a)

 5c. Names of the case and any     In re Customs and Tax Administration of the Kingdom of
 identifying number                Denmark (SKAT) Tax Refund Scheme Litigation, 18-md-
                                   2865 (LAK)

6. Names and addresses of the parties and their representatives

 a. Plaintiff                                       SKAT
                                                    Østbanegade 123
                                                    2200 København Ø
                                                    Denmark

 Representatives                                    William R. Maguire
                                                    Marc A. Weinstein
                                                    Neil J. Oxford
                                                    Hughes Hubbard & Reed LLP
                                                    One Battery Park Plaza
                                                    New York, New York 10004-1482
                                                    United States of America

 b. Defendants                                      Please refer to the attached Appendix A

 Representatives                                    Please refer to the attached Appendix A


7. Nature of the Proceedings

       a. Background

       In May and June 2018, Plaintiff SKAT filed 140 similar complaints in eleven different

federal judicial districts. On October 3, 2018, the federal complaints were consolidated

in this Multi-District Litigation (“MDL”) and assigned to the Honorable Lewis A. Kaplan. Since

that time, SKAT filed several additional complaints which are consolidated into the MDL.

SKAT filed amended complaints on April 20, 2020, against the particular Defendants seeking

the evidence described below. Defendants answered the amended complaints on June 29, 2020.




                                                4
       Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 5 of 23




       Defendants are pension, profit sharing, or stock bonus plans qualified under section

401(a) of the United States Internal Revenue Code, exempt from taxation under section 501(a) of

the United States Internal Revenue Code, and residents of the United States of America for

purposes of U.S. taxation. Defendants applied for and received dividend tax reclaims from

Plaintiff SKAT related to Defendants’ ownership of shares in Danish companies listed on the

OMX Copenhagen 20 Index, the 20 most-traded stocks in Denmark. Danish companies are

required to withhold 27% tax on dividends they pay to shareholders. Under certain double

taxation treaties between Denmark and other countries, including the United States, this tax is

reimbursable to certain non-Danish shareholders, including pension, profit sharing, and stock

bonus plans qualified under section 401(a) of the Internal Revenue Code. Defendants, acting

through their agents and representatives, applied to SKAT claiming repayments of tax withheld

on dividends that they earned on shares of Danish companies that they held. SKAT claims that

Defendants did not own the shares forming the basis of those tax reclaim applications. SKAT

alleges that it paid baseless withholding tax refund claims.

       The witnesses whose testimony is sought pursuant to this Letter of Request are nine

former Ministers of Taxation.

       b. Summary of Complaints

       The allegations in Plaintiff SKAT’s complaints in the consolidated actions are

substantially similar. SKAT brought complaints against three classes of defendants: “Plan

Defendants,” the pension plans that SKAT claims received baseless dividend withholding tax

refunds; “Authorized Representative Defendants,” individuals who signed powers of attorney

authorizing Payment Agents to submit dividend withholding tax refund claims to SKAT; and

“Incorporator Defendants,” defendants who incorporated business entities associated with the




                                                 5
       Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 6 of 23




Plan Defendants that submitted dividend withholding tax refund claims to SKAT. The conduct

at the heart of Plaintiff SKAT’s complaints is alleged to have occurred between 2012 and 2015.

Plaintiff asserts claims for fraud, aiding and abetting fraud, payment by mistake, unjust

enrichment, negligent misrepresentation, and related claims.

       c. Summary of Defenses

       Defendants deny all allegations of wrongdoing made by SKAT. Defendants assert

numerous defenses to SKAT’s allegations. Defendants maintain that they acted at all times

reasonably and with due care, reasonably relied upon the actions and statements of others, and

did not directly or indirectly cause, induce, aid, or abet any acts constituting the claims asserted

by SKAT. Defendants assert that they did not engage in any unlawful conduct and are not liable

for any unlawful acts that may have been committed by others. Furthermore, Defendants

contend that if SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury

was caused in whole or in part by SKAT’s own negligence, SKAT’s assumption of risk, and/or

other culpable parties and/or third parties to this action, other than Defendants, for whose acts or

omissions or breaches of legal duty Defendants are not liable. Finally, Defendants allege that

SKAT’s claims are barred by the applicable statutes of limitations.

       d. Other Necessary Information or Documents

 8a. Evidence to be obtained or         Defendants seek testimony from the following
 other judicial act to be               individuals (collectively, the “Ministers”):
 performed (Article 3,d)
                                            1.   Kristian Jensen
                                            2.   Troels Lund Poulsen
                                            3.   Peter Christensen
                                            4.   Thor Möger Pedersen
                                            5.   Holger K. Nielsen
                                            6.   Jonas Dahl
                                            7.   Morten Østergaard
                                            8.   Benny Engelbrecht
                                            9.   Karsten Lauritzen



                                                  6
      Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 7 of 23




 8b. Purpose of the evidence or      The Ministers’ testimony is relevant to establishing one
 other judicial act sought           or more of Defendants’ defenses in this action.


 9. Identity and address of any      Each of the Ministers served as Minister of Taxation in
 person to be examined (Article      Denmark for some part of the period from 2006 through
 3,e)                                2015.
                                     1. Kristian Jensen: Paghs Alle 18, 7400 Herning
                                     2. Troels Lund Poulsen: Bukkerupvej 153, Bukkerup,
                                        4340 Tølløse
                                     3. Peter Christensen: Biens Alle 8A, 2300 Copenhagen
                                        S
                                     4. Thor Möger Pedersen: Tudskærvej 1, 2720 Vanløse
                                     5. Holger K. Nielsen: Christen Bergs Alle 20, 2500
                                        Valby
                                     6. Jonas Dahl: Avnbølvej 9, 8240 Risskov
                                     7. Morten Østergaard: Oxford Have 19, 2300
                                        København S
                                     8. Benny Engelbrecht: Egevej 7, Adsbøl 6300 Gråsten
                                     9. Karsten Lauritzen: c/o Venstre’s secretariat,
                                        Christiansborg, 1240 København K, att.
                                        Gruppeformand Karsten Lauritzen.

10. Questions to be put to the person to be examined or statement of the subject-matter
about which they are to be examined (Article 3,f)

       a. Definitions

              i.     “The Order” – any version or draft of the ministerial order, ultimately

                     signed in 2012 by Holger K. Nielsen and authorized by legislation passed

                     by Danish parliament in 2009, which mandated real-time reporting of

                     dividends to SKAT.

              ii.    “2010 Audit Report” – the report, titled “Revisionsrapport,” dated May

                     10, 2010, signed by Mads Blokhus and Bo Daugaard, and submitted to

                     Peter Loft following an audit of SKAT’s administration of dividend taxes.



                                               7
Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 8 of 23




      iii.    “Minister” – Minister of Taxation for Denmark.

      iv.     “Tenure” -- the period during which any individual Minister served in that

              capacity.

      v.      “Risk” any likelihood that SKAT issued an Erroneous Refund of dividend

              taxes.

      vi.     “Erroneous Refund” – a refund of dividend tax issued to an applicant not

              eligible to receive such refund.

      vii.    “Control” – any policy, procedure, directive, or other rule that would have

              increased the information reported to SKAT, provided SKAT with greater

              ability to assess the validity of any individual dividend tax reclaim

              application, or decreased Risk.

      viii.   “SKAT” – Skatteforvaltningen and any officers, directors, managers,

              employees, or agents thereof.

b. Subject of Testimony

      The subject of each Minister’s testimony will be:

      i.      The Minister’s knowledge that SKAT lacked the ability to independently

              verify the ownership of stocks associated with reclaim applications;

      ii.     The Minister’s knowledge that SKAT lacked the ability to independently

              verify whether dividend taxes had in fact been withheld with respect to

              such stocks identified in a reclaim application;

      iii.    The Minister’s knowledge of the schedule and process for reporting of

              dividend payment information to SKAT;

      iv.     The Minister’s knowledge that SKAT was issuing Erroneous Refunds;




                                        8
       Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 9 of 23




               v.      The Minister’s knowledge regarding the volume of dividend tax refunds

                       issued by SKAT;

               vi.     The Minister’s knowledge regarding the volume of Erroneous Refunds

                       issued by SKAT;

               vii.    The Ministers’ knowledge of all other conditions contributing to Risk;

               viii.   All communications with SKAT or other Ministry of Taxation officials

                       concerning Risk;

               ix.     The Minister’s response to any communication, whether written or oral,

                       identifying, discussing, or warning of any Risk;

               x.      All Controls proposed or otherwise presented to the Minister by SKAT;

               xi.     All Controls proposed or otherwise presented to the Minister by someone

                       within the Ministry of Taxation;

               xii.    Any reason the Minister had for failing to sign the Order or any analogous

                       document;

               xiii.   The Minister’s knowledge that the contents of the 2010 Audit Report were

                       ever debated, discussed, or implemented; and

               xiv.    Authentication of documents if necessary.

11.   Documents or other property to be inspected (Article 3,g)

       Any and all contemporaneous notes, memoranda, testimony, or correspondence in the

possession, custody or control of the Minister related to the Subject of Testimony.

 12. Any requirement that the         The examinations shall be taken under the Federal Rules
 evidence be given on oath or         of Civil Procedure of the United States of America, except
 affirmation and any special          to the extent such procedure is incompatible with the law
 form to be used (Article 3,h)        of the Kingdom of Denmark. The testimony shall be
                                      given under oath.




                                                9
     Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 10 of 23




13. Special methods or              The United States District Court for the Southern District
procedure to be followed            of New York respectfully requests that:
(Articles 3,i and 9)
                                    a. The Parties’ United States and Danish lawyers be
                                       permitted to attend the oral testimony and ask
                                       supplementary questions of the witness;

                                    b. The Parties’ United States and Danish lawyers be
                                       permitted to examine and cross-examine the witnesses
                                       directly;

                                    c. The Parties’ United States and Danish lawyers be
                                       allowed to participate in the oral testimony of the
                                       requested witnesses by video-conference per the
                                       enclosed ‘Optional Form For Video-Link Evidence,’
                                       as practicable and in discussion with the Ministry of
                                       Justice regarding technical logistics and that the video-
                                       conference be recorded and a copy provided to the
                                       Parties;

                                    Oral testimony of the witnesses be videotaped and
                                    recorded verbatim, and that a professional videographer
                                    and a professional stenographer be permitted to attend the
                                    oral testimony in order to record the testimony; the costs
                                    of the court reporter or of the videographer being at the
                                    charge of defendants.

14. Request for notification of     It is requested that testimony be taken at such place, date
the time and place for the          or time as ordered by the Ministry of Justice and/or as
execution of the Request and        otherwise scheduled by the representatives of the
identity and address of any         Defendants and/or as otherwise agreed to by the witnesses
person to be notified (Article 7)   and the respective representatives of the Parties.

                                    Notice thereof should be made to Defendants’ Danish
                                    designee:

                                    Kasper Bech Pilgaard
                                    TVC Law Firm
                                    Nimbusparken 24, 2d fl., 2000 Frederiksberg,
                                    Copenhagen, Denmark


15. Request for attendance or       None.
participation of judicial
personnel of the requesting




                                              10
      Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 11 of 23




 authority at the execution of the
 Letter of Request (Article 8)

 16. Specification of privilege or   Under the laws of the United States, a party has a
 duty to refuse to give evidence     privilege to refuse to disclose the contents of a
 under the law of the State of       confidential communication between that party and an
 origin (Article 11,b)               attorney that was made for the purpose of obtaining legal
                                     advice. Waiver of the privilege over some
                                     communications, in some circumstances, can be deemed a
                                     waiver of privilege over other communications
                                     concerning the same subject matter.

                                     Parties also enjoy limited privileges not relevant here,
                                     such as communications between physician and patient,
                                     psychotherapist and patient, husband and wife, or clergy
                                     and penitent.

                                     United States law also recognizes a testimonial privilege
                                     against criminal self-incrimination. This privilege does
                                     not apply to production of documents.

                                     Outside the strict area of privilege, certain limited
                                     immunities are available that may place restrictions on the
                                     giving of evidence, such as the limited protection of
                                     documents created by attorneys in anticipation of
                                     litigation.

 17. The fees and costs incurred     Defendants
 which are reimbursable under
 the second paragraph of Article
 14 or under Article 26 of the
 Convention will be borne by


Date of Request:




                                            Signature and Seal of the Requesting Authority




                                              11
Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 12 of 23




                               LETTER OF REQUEST –
                     OPTIONAL FORM FOR VIDEO-LINK EVIDENCE

                         COMMISSION ROGATOIRE –
           FORMULAIRE FACULTATIF POUR DES PREUVES PAR LIAISON VIDEO



                        Hague Convention of 18 March 1970 on the
                Taking of Evidence Abroad in Civil or Commercial Matters
                         Convention de La Haye du 18 mars 1970 sur
            l’obtention des preuves à l’étranger en matière civile ou commerciale


   Technical Parameters of the video-link device(s)
   Paramètres techniques des appareils de liaison vidéo



   1.        Device brand         Insert name of video-link device brand to be used by the
             and model            Requesting State
             Marque et
             modèle de
             l’appareil


   2.        Type of              Please note that a multipoint control unit is
             control unit         recommended.
             Type d’unité de      Veuillez noter qu’une unité de commande multipoint est
             commande             recommandée.


                                   ☐ Endpoint                       ☐    Multipoint
                                     Point de terminaison




                                            12
Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 13 of 23




   3.     Type of network      Please note that an IP network is the recommended
          Type de réseau       network.
                               Veuillez noter qu’un réseau IP est le réseau recommandé.

                                    IP (SIP or/ou H.323)             ISDN / RNIS
                                IP address:                    ISDN number:
                                Adresse IP :                   Numéro RNIS :
          Examples of IP and
          ISDN parameter        Insert IP address              Insert ISDN number
          sequences are
          provided on           Hostname:
          page 3.               Nom de l’hôte :

          Des exemples de       Insert hostname
          séquences de          (including fully qualified
          paramètres IP et      domain name)
          RNIS sont donnés                                     Extension number:
          en page 3             Extension number:              Numéro de poste :
                                Numéro de poste :
                                                               Insert extension
                                Insert extension               (if applicable)
                                (if applicable)

                                Additional comments:
                                Autres remarques :

                                Insert any relevant comments or notes here




   4.     Virtual Room         Please fill out only if a virtual meeting room will be used.
          (via Multipoint      Ne compléter que si une salle de réunion virtuelle sera
          Control Unit)        utilisée.
          Salle virtuelle
          (via une unité       Address / Hostname
          de commande          Adresse / Nom de l’hôte
          multipoint)
                               Insert address and / or hostname
                               (including fully qualified domain name)

                               PIN
                               Code d’accès

                               Insert access PIN for virtual room


   5.     Codec                Insert details of coder-decoder used.
          Codec




                                         13
Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 14 of 23




   6.      Type of encryption     Insert details on type of encryption used
           Type de chiffrement    (e.g. AES, 3DES) and the bit used (e.g. 128 bits, 192 bits)

                                  Will the ‘automatic’ or ‘best effort’ setting be used?
                                  Le paramètre « automatique » ou « au mieux » sera-t-il
                                  utilisé ?

                                         ☐     Yes                ☐        No
                                               Oui                        Non




   Details of technical contact person(s)
   Coordonnées des interlocuteurs techniques

   These are contact persons in addition to those mentioned in the Letter of Request,
   specifically for technical matters (if applicable).
   Il y a des interlocuteurs techniques outre ceux qui sont mentionnés dans la Commission
   rogatoire, en particulier pour les questions techniques (le cas échéant)



   7a.        Contact Person 1                    7b.       Contact Person 2
              Interlocuteur 1                               Interlocuteur 2

               Name                                           Name
               Nom                                            Nom

               Position                                       Position
               Fonction                                       Fonction

               Email                                          Email


               Phone                                          Phone
               Téléphone                                      Téléphone


               Languages                                      Languages
               Langues                                        Langues




                                             14
Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 15 of 23




    Following the completion of the Multi-aspect initiative to improve cross-border
    videoconferencing (“Handshake” Project), the Council of the European Union provided the
    following example sequences to assist users with different types of network
    connections: 1
    À la suite de la conclusion du projet « Handshake » (Multi-aspect initiative to improve cross-
    border videoconferencing), le Conseil de l’Union européenne a donné les exemples de
    séquences suivants pour aider les utilisateurs en fonction des types de connexions réseau :


Examples of parameter sequences and delimiters for starting a videoconference
Exemples de séquences de paramètres et de délimiteurs pour lancer une visioconférence

Depending on the brands of the devices involved – different parameter sequences may
need to be used.
Dépendent de la marque des appareils – il sera peut-être nécessaire d’utiliser différentes
séquences de paramètres.


Using IP:
IP :

Hostname / IP-address followed by extension number with delimiter ## :
111.22.33.4##5656
Hostname / IP-address followed by extension number with delimiter # : 111.22.33.4#5656

Nom de l’hôte/adresse IP suivi du numéro de poste avec le délimiteur ## :
111.22.33.4##5656
Nom de l’hôte/adresse IP suivi du numéro de poste avec le délimiteur # : 111.22.33.4#5656

Using SIP:
SIP :

Extension number followed by hostname / IP-address with delimiter @ :
5656@videoconf.host.eu
                                                             5656@111.22.33.4

Numéro de poste suivi du nom de l’hôte/de l’adresse IP avec le délimiteur @ :
5656@videoconf.host.eu
                                                                   5656@111.22.33.4

ISDN sequences:
Séquences RNIS :

ISDN number and extension number together: + 43 1 0000895656
ISDN number and extension number separated by a delimiter # : + 43 1 000089#5656

Numéro RNIS et numéro de poste ensemble : + 43 1 0000895656
Numéro RNIS et numéro de poste séparés par un délimiteur # : + 43 1 000089#5656




1
         ”Handshake” Project, “D4: Form for requesting / confirming a cross-border videoconference”, p. 20.




                                                     15
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 16 of 23




                                     APPENDIX A
        Defendants                        Counsel                  Associated Case(s)
John van Merkensteijn, III   Sharon L. McCarthy                 19-cv-01866,
                             Caroline Ciraolo                   19-cv-01865,
                             Nicholas S. Bahnsen                19-cv-01906,
                             Kostelanetz & Fink LLP             19-cv-01894,
                             7 World Trade Center, 34th Floor   19-cv-01911,
                             New York, New York 10007           19-cv-01871,
                             Tel: (212) 808-8100                19-cv-01930,
                             Fax: (212) 808-8108                19-cv-01873,
                             cciraolo@kflaw.com                 19-cv-01794,
                             smccarthy@kflaw.com                19-cv-01798,
                             nbahnsen@kflaw.com                 19-cv-01788,
                                                                19-cv-01918,
                                                                19-cv-01928,
                                                                19-cv-01931,
                                                                19-cv-01800,
                                                                19-cv-01803,
                                                                19-cv-01809,
                                                                19-cv-01818,
                                                                19-cv-01801,
                                                                19-cv-01810,
                                                                19-cv-01813

Elizabeth van Merkensteijn                                      19-cv-01893

Azalea Pension Plan                                             19-cv-01893

Basalt Ventures LLC Roth                                        19-cv-01866
401(K) Plan

Bernina Pension Plan                                            19-cv-01865

Bernina Pension Plan Trust                                      19-cv-10713

Michelle Investments                                            19-cv-01906
Pension Plan

Omineca Pension Plan                                            19-cv-01894

Omineca Trust                                                   19-cv-01794,
                                                                19-cv-01798,
                                                                19-cv-01788,
                                                                19-cv-01918,
                                                                19-cv-01928,
                                                                19-cv-01931,



                                           16
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 17 of 23




                                                                19-cv-01800,
                                                                19-cv-01803,
                                                                19-cv-01809,
                                                                19-cv-01818,
                                                                19-cv-01801,
                                                                19-cv-01810,
                                                                19-cv-01813

Remece Investments LLC                                          19-cv-01911
Pension Plan

Starfish Capital                                                19-cv-01871
Management LLC Roth
401(K) Plan

Tarvos Pension Plan                                             19-cv-01930

Voojo Productions LLC                                           19-cv-01873
Roth 401(K) Plan

Xiphias LLC Pension Plan                                        19-cv-01924

Richard Markowitz              Alan E. Schoenfield              19-cv-01867,
                               Wilmer Cutler Pickering Hale     19-cv-01895,
                               and Dorr LLP                     19-cv-01869,
                               7 World Trade Center             19-cv-01868,
                               250 Greenwich Street             19-cv-01898,
                               New York, NY 10007               19-cv-10713,
                               Telephone: (212) 230-8800        19-cv-01896,
                               alan.schoenfeld@wilmerhale.com   19-cv-01783,
                                                                19-cv-01922,
                                                                19-cv-01926,
                                                                19-cv-01929,
                                                                19-cv-01812,
                                                                19-cv-01870,
                                                                19-cv-01792,
                                                                19-cv-01806,
                                                                19-cv-01808,
                                                                19-cv-01815

Jocelyn Markowitz                                               19-cv-01904

Avanix Management LLC                                           19-cv-01867
Roth 401(K) Plan

Batavia Capital Pension Plan                                    19-cv-01895




                                            17
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 18 of 23




Calypso Investments                                         19-cv-01904
Pension Plan

Cavus Systems LLC Roth                                      19-cv-01869
401(K) Plan

Hadron Industries LLC Roth                                  19-cv-01868
401(K) Plan

RJM Capital Pension Plan                                    19-cv-01898

RJM Capital Pension Plan                                    19-cv-10713
Trust

Routt Capital Pension Plan                                  19-cv-01896

Routt Capital Trust                                         19-cv-01783,
                                                            19-cv-01922,
                                                            19-cv-01926,
                                                            19-cv-01929,
                                                            19-cv-01812,
                                                            19-cv-01870,
                                                            19-cv-01792,
                                                            19-cv-01806,
                                                            19-cv-01808,
                                                            19-cv-01815

Rob Klugman                  Mark D. Allison                18-cv-07828,
                             Caplin & Drysdale, Chartered   18-cv-07827,
                             600 Lexington Avenue           18-cv-07824,
                             21st Floor                     18-cv-07829,
                             New York, NY 10022             18-cv-04434
                             Tel: (212) 379-6000
RAK Investment Trust         mallison@capdale.com
                             zziering@capdale.com
Aerovane Logistics LLC                                      18-cv-07828
Roth 401(K) Plan

Edgepoint Capital LLC Roth                                  18-cv-07827
401(K) Plan

Headsail Manufacturing                                      18-cv-07824
LLC Roth 401(K) Plan

The Random Holdings                                         18-cv-07829
401(K) Plan




                                          18
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 19 of 23




The Stor Capital Consulting                          18-cv-04434
LLC 401(K) Plan

Joseph Herman                 Michelle A. Rice       1:19-cv-01785-LAK,
                              Kaplan Rice LLP        1:19-cv-01781-LAK,
                              142 West 57th Street   1:19-cv-01791-LAK
                              Suite 4A
David Zelman                  New York N.Y. 10019    1:19-cv-01794-LAK,
                              (212) 333-0227         1:19-cv-01918-LAK,
                              mrice@kaplanrice.com   1:19-cv-01783-LAK,
                                                     1:19-cv-01798-LAK,
                                                     1:19-cv-01788-LAK

Edwin Miller                                         1:19-cv-01926-LAK,
                                                     1:19-cv-01922-LAK,
                                                     1:19-cv-01928-LAK,
                                                     1:19-cv-01929-LAK,
                                                     1:19-cv-01931-LAK

Ronald Altbach                                       1:19-cv-01809-LAK,
                                                     1:19-cv-01800-LAK,
                                                     1:19-cv-01803-LAK,
                                                     1:19-cv-01812-LAK,
                                                     1:19-cv-01818-LAK

Perry Lerner                                         1:19-cv-01806-LAK,
                                                     1:19-cv-01870-LAK,
                                                     1:19-cv-01792-LAK,
                                                     1:19-cv-01808-LAK,
                                                     1:19-cv-01815-LAK

Robin Jones                                          1:19-cv-01801-LAK,
                                                     1:19-cv-01810-LAK,
                                                     1:19-cv-01813-LAK

Ballast Ventures LLC Roth                            1:19-cv-01781-LAK
401(K) Plan

Bareroot Capital                                     1:19-cv-01783-LAK
Investments LLC Roth
401(K) Plan

Albedo Management LLC
Roth 401(K) Plan                                     1:19-cv-01785-LAK




                                          19
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 20 of 23




Dicot Technologies LLC
Roth 401(K) Plan                                    1:19-cv-01788-LAK

Fairlie Investments LLC
Roth 401(K) Plan                                    1:19-cv-01791-LAK

First Ascent Worldwide
LLC Roth 401(K) Plan                                1:19-cv-01792-LAK

Battu Holdings LLC Roth
401(K) Plan                                         1:19-cv-01794-LAK

Cantata Industries LLC Roth
401(K) Plan                                         1:19-cv-01798-LAK

Crucible Ventures LLC Roth
401(K) Plan                                         1:19-cv-01800-LAK

Monomer Industries LLC
Roth 401(K) Plan                                    1:19-cv-01801-LAK

Limelight Global
Productions LLC Roth                                1:19-cv-01803-LAK
401(K) Plan

Loggerhead Services LLC
Roth 401(K) Plan                                    1:19-cv-01806-LAK

PAB Facilities Global LLC
Roth 401(K) Plan                                    1:19-cv-01808-LAK

Plumrose Industries LLC
Roth 401(K) Plan                                    1:19-cv-01809-LAK

Pinax Holdings LLC Roth
401(K) Plan                                         1:19-cv-01810-LAK

Roadcraft Technologies
LLC Roth 401(K) Plan                                1:19-cv-01812-LAK

Sternway Logistics LLC
Roth 401(K) Plan                                    1:19-cv-01813-LAK

Trailing Edge Productions
LLC Roth 401(K) Plan                                1:19-cv-01815-LAK




                                    20
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 21 of 23




True Wind Investments LLC
Roth 401(K) Plan                                             1:19-cv-01818-LAK

Eclouge Industry LLC Roth
401(K) Plan                                                  1:19-cv-01870-LAK

Vanderlee Technologies
Pension Plan                                                 1:19-cv-01918-LAK

Vanderlee Technologies
Pension Plan Trust                                           1:19-cv-01918-LAK

Cedar Hill Capital
Investments LLC Roth                                         1:19-cv-01922-LAK
401(K) Plan

Green Scale Management
LLC Roth 401(K) Plan                                         1:19-cv-01926-LAK

Fulcrum Productions LLC
Roth 401(K) Plan                                             1:19-cv-01928-LAK

Keystone Technologies LLC
Roth 401(K) Plan                                             1:19-cv-01929-LAK

Tumba Systems LLC Roth
401(K) Plan                                                  1:19-cv-01931-LAK

Sander Gerber                Stephen D. Andrews              18-cv-4899
                             Amy B. McKinlay
Sander Gerber Pension Plan   Williams & Connolly LLP         18-cv-4899
                             725 Twelfth Street, N.W.
                             Washington, DC 20005
                             (202) 434-5000
                             amckinlay@wc.com
                             sandrews@wc.com
Michael Ben-Jacob            Thomas E. L. Dewey              1:18-cv-04434-LAK,
                             Dewey Pegno & Kramarsky LLP     1:18-cv-07824-LAK,
                             777 Third Avenue – 37th Floor   1:18-cv-07827-LAK,
                             New York, New York 10017        1:18-cv-07828-LAK,
                             Tel.: (212) 943-9000            1:18-cv-07829-LAK,
                             Fax: (212) 943-4325             1:19-cv-01781-LAK,
                             E-mail: tdewey@dpklaw.com       1:19-cv-01783-LAK,
                                                             1:19-cv-01785-LAK,
                                                             1:19-cv-01788-LAK,
                                                             1:19-cv-01791-LAK,




                                         21
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 22 of 23




                                                            1:19-cv-01792-LAK,
                                                            1:19-cv-01794-LAK,
                                                            1:19-cv-01798-LAK,
                                                            1:19-cv-01800-LAK,
                                                            1:19-cv-01801-LAK,
                                                            1:19-cv-01803-LAK,
                                                            1:19-cv-01806-LAK,
                                                            1:19-cv-01808-LAK,
                                                            1:19-cv-01809-LAK,
                                                            1:19-cv-01810-LAK,
                                                            1:19-cv-01812-LAK,
                                                            1:19-cv-01813-LAK,
                                                            1:19-cv-01815-LAK,
                                                            1:19-cv-01818-LAK,
                                                            1:19-cv-01866-LAK,
                                                            1:19-cv-01867-LAK,
                                                            1:19-cv-01868-LAK,
                                                            1:19-cv-01869-LAK,
                                                            1:19-cv-01870-LAK,
                                                            1:19-cv-01871-LAK,
                                                            1:19-cv-01873-LAK,
                                                            1:19-cv-01894-LAK,
                                                            1:19-cv-01896-LAK,
                                                            1:19-cv-01918-LAK,
                                                            1:19-cv-01922-LAK,
                                                            1:19-cv-01926-LAK,
                                                            1:19-cv-01928-LAK,
                                                            1:19-cv-01929-LAK,
                                                            1:19-cv-01931-LAK

Acer Investment Group LLC John C. Blessington (pro hac      18-cv-09841;
                          vice)                             18-cv-09797;
                          K&L GATES LLP                     18-cv-09836;
                          State Street Financial Center     18-cv-09837;
                          One Lincoln Street                18-cv-09838;
                          Boston, MA 02111                  18-cv-09839;
                          T: 617.261.3100                   18-cv-09840;
                          F: 617.261.3175                   18-cv-10100;
                          E: john.blessington@klgates.com   18-cv-05053

American Investment Group
of New York, L.P. Pension
Plan                                                        18-cv-09841

DW Construction, Inc.
Retirement Plan




                                        22
    Case 1:18-md-02865-LAK Document 535-1 Filed 02/15/21 Page 23 of 23




                                                            18-cv-09797
Kamco Investments Inc.
Pension Plan
                                                            18-cv-09836
Kamco LP Profit Sharing
Pension Plan
                                                            18-cv-09837
Linden Associates Defined
Benefit Plan
                                                            18-cv-09838
Moira Associates LLC 401K
Plan
                                                            18-cv-09839
Newsong Fellowship
Church 401K Plan
                                                            18-cv-10100
Riverside Associates
Defined Benefit Plan
                                                            18-cv-09840
Robert Crema

Stacey Kaminer                                              18-cv-09841

                                                            18-cv-09841;
                                                            18-cv-09797;
                                                            18-cv-09836;
                                                            18-cv-09837;
Alexander Jamie Mitchell III                                18-cv-09839

David Schulman                                              18-cv-10100

Joan Schulman                                               18-cv-09840

Darren Wittwer                                              18-cv-09838

                                                            18-cv-09797

Sheldon Goldstein              Martin H. Kaplan             18-cv-5053
                               Kari Parks
Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                               120 Wall Street
The Goldstein Law Group        New York, NY 10005
PC 401(k) Profit Sharing       T: (212) 269-1400
Plan                           mkaplan@gusraekaplan.com
                               kparks@gusraekaplan.com




                                           23
